Appleton, J.
— There was evidence tending to show that the plaintiff, at the time of the seizure and sale of the hay, to recover compensation for which this action is brought, was the owner of a cow, ten sheep, a heifer about a year old, and a horse. ByR. S., c. 114, § 38, the debtor is allowed to hold, exempt from attachment and execution, “ thirty hundred of hay for the use of said cow, and two tons for the use of said sheep, and a sufficient quantity of hay for the use of said heifer, according to its age.” The instructions given varied from the statute only in limiting the quantity for the heifer “ to so much as would be necessary to keep the same during the winter.” This limits the plaintiff in the quantity by the time during which it might be needed, and is more restrictive than the statute. The defendant consequently has no just ground of complaint.
The instruction that the plaintiff would be entitled to have the two tons and thirty hundred of hay exempted, although part of the winter had at that time passed, is in strict accordance with the statute. The language is general in this part of the section and without limitation or restriction.
The kind, quantity and value of the hay owned by the plaintiff, and taken by the defendant, were subjects peculiarly fitted for the consideration of the jury, and there is no such evidence of misapprehension of the facts, palpable error or wilful violation of duty on their part, as would authorize or justify the setting aside the verdict they have rendered.
Exceptions overruled and motion for new trial denied. — Judgment on the verdict.
Tenney, Rice and Cutting, J. J., concurred.